Citation Nr: 0901139	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-06 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for post-
inflammatory hyper-pigmentation of the left side of the neck.

2.  Entitlement to service connection for coronary artery 
disease, claimed as heart disease.

3.  Entitlement to service connection for osteomyelitis.

4.  Entitlement to service connection for acne vulgaris.

5.  Entitlement to service connection for eczema.

6.  Entitlement to service connection for hypertension, 
claimed as high blood pressure.

7.  Entitlement to service connection for high cholesterol.

8.  Entitlement to service connection for depression.


9.  Entitlement to service connection for osteoarthritis.

10.  Entitlement to service connection for partial 
incontinence.  

11.  Entitlement to service connection for a hernia.

12.  Entitlement to service connection for degenerative 
arthritis of the left hip.

13.  Entitlement to service connection for degenerative 
arthritis of the left knee, claimed as knee pain.

14.  Entitlement to service connection for residuals of post-
operative changes to the chest wall, claimed as chest pain.

15.  Entitlement to service connection for diabetes mellitus, 
associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.

The veteran testified at a Travel Board Hearing chaired by 
the undersigned Veterans Law Judge in July 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder.  The veteran submitted additional evidence at 
the July 2007 hearing, which has not yet been considered by 
the RO.  He included a waiver of initial RO consideration of 
the evidence, however; as the appeal is being remanded, the 
RO will now have an opportunity to review the evidence.  

The issues of an initial compensable rating for post 
inflammatory hyper-pigmentation of the left side of the neck, 
entitlement to service connection for coronary artery 
disease, osteomyelitis, acne vulgaris, eczema, hypertension, 
depression, osteoarthritis, partial incontinence, a hernia, 
degenerative arthritis of the left hip, degenerative 
arthritis of the left knee, residuals of the post-operative 
changes to the chest wall, and diabetes mellitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 


FINDING OF FACT

High cholesterol is not a disability for which VA 
compensation is payable.



CONCLUSION OF LAW

Service connection for high cholesterol is not warranted.  38 
U.S.C.A. § 1110 (West 2000); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

High cholesterol is also referred to as hypercholesterolemia 
or hyperlipidemia. Hypercholesterolemia is an "excess of 
cholesterol in the blood."  Dorland's Illustrated Medical 
Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general 
term for elevated concentrations of any or all of the lipids 
in the plasma, including hypertriglyceridemia, 
hypercholesterolemia, etc." Id. at 795.

The veteran's service medical records are negative for 
treatment for hyperlipidemia or high cholesterol.  Post-
service records indicate that he has been diagnosed with 
hyperlipidemia.  See 1995 and 2002 treatment records from 
S.G, MD, and 2002 report from S.S., MD.

As noted above, service connection can only be granted for a 
disability resulting from disease or injury.  See 38 U.S.C.A. 
§ 1110.  Despite the diagnosis of hyperlipidemia, it is a 
laboratory finding that manifests itself only in laboratory 
test results and is not a disability for which service 
connection can be granted.  As such, service connection for 
hyperlipidemia is not warranted.  38 C.F.R. § 3.310 (2008).

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in September 2004, the veteran was 
provided with the notice required by section 5103(a).  The 
Board notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence 
must be received by the Secretary within one year from the 
date notice is sent).

The veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in a March 2006 letter.  The Board acknowledges that 
this was after the unfavorable rating decision that is the 
subject of this appeal, but concludes that the timing of the 
notice does not prejudice the veteran in this instance, as 
service connection has been denied.  Hence, matters 
concerning the disability evaluation and the effective date 
of an award do not arise here.

Finally, the Board notes that the veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the veteran.


ORDER

Service connection for high cholesterol is denied.


REMAND

At the June 2007 Travel Board hearing, the veteran testified 
that he had been collecting disability benefits from the 
Social Security Administration (SSA) since 2000 because he is 
totally disabled due to all the claimed disabilities listed 
above.  The record does not reflect that the RO has attempted 
to obtain a copy of the SSA disability determination for the 
veteran or the records upon which the determination was 
based.  Since the SSA records are potentially supportive of 
the veteran's claims for an initial compensable rating and 
service connection, further development of the record is in 
order.

The Board also finds that the veteran should be afforded 
another VA examination to determine the etiology of his 
current degenerative arthritis of the left knee.  The veteran 
contends that his current left knee disability is related to 
an injury to his left knee joint in service.  See May 2006 
notice of disagreement.  Service medical records are negative 
for a diagnosis of a left knee disability or any indication 
of an injury to the left knee in service.  However, service 
medical records do note complaints of stiffness in the left 
knee.  

In addition, the post-service medical evidence shows a 
current diagnosis of a left knee disability.  On VA 
examination in November 2004, the veteran was diagnosed with 
degenerative arthritis of the left knee.  However, the 
examiner failed to give an opinion regarding the etiology of 
the disability.  

In light of the veteran's contentions and the evidence of 
record, the Board has determined that he should be afforded a 
VA examination to determine the etiology of his degenerative 
arthritis of the left knee.

Accordingly, the case is hereby REMANDED to the RO or the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following actions

1.  Request the SSA to provide a copy of 
any disability determination it has 
rendered for the veteran, as well as a 
copy of the record upon which the 
determination was based.

2.  Scheduled the veteran for an 
examination to determine the nature and 
etiology of his current diagnoses of 
degenerative arthritis of the left 
knee.  The claims folder, to include a 
copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  Any indicated studies are to 
be performed.  

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion with respect 
to any current diagnosis of 
degenerative arthritis of the left knee 
as to whether there is a 50 percent or 
better probability that it originated 
during active duty or is otherwise 
etiologically related to active duty.  
The examiner should also provide the 
rationale for all opinions expressed.

3.  Readjudicate the issues on appeal.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate action, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


